Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. ALLOWABLE SUBJECT MATTER
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 is objected because the cited references do not disclose “wherein the reflecting mirror reflects the light emitted from the aerial display area upward, and the display surface faces the aerial imaging element apparatus in a front direction, and the aerial imaging element is positioned above the reflecting mirror and images the aerial display image toward the front direction”.



II. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 03/18/2019, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.




III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 20140362448 in view of Di Censo et al US 20150245017.

Consider claim 1. Yamada discloses an aerial display device fig 1 display device 10, mounted on a vehicle [0031-0032] display device mounted inside vehicle see fig 1, that displays information toward a driver seated in a driver seat of the vehicle [0031] display an area for operator of the vehicle e.g. driver or passenger [0032] can be viewed behind the steering wheel, comprising: 
a display panel including a display surface that emits images as light [0033] the projectors 22 and 24 can be LCD or LED based display or an OLED based display. Also see fig 2 where display 24 is behind gauges 32 in instrument panel [0039], the display panel being orientated such that the display surface faces toward the driver seat [0039] the second projector 24 and the gauges 32 can be located on the instrument panel of the dashboard so as to be viewable by the operator/view, the display surface including a screen display area and an aerial display area located next to the screen display area fig 1 and fig 2 34a is the aerial display area and 24 is displaying the screen display area; and
 an aerial imaging element that forms the light emitted from the aerial display area as an aerial display image in midair next to the aerial display area fig 1 fig 2 reflection unit 30 34b.

Yamada does not explicitly disclose a display panel including a display surface that emits images as light
Di Censo however disclose a display panel including a display surface that emits images as light see [0029] fig 2C where 212 213 are displayed on screen display area and 117 and 211 is displayed in aerial display area.
Yamada contains a "base" device/method of a display for an interior of a vehicle.  Di Censo contains a "comparable" device/method of a display for an interior of a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Di Censo could have been applied in the same way to the "base" device/method of Yamada and the results would have been predictable and resulted in a display panel including a display surface that emits images as light.  Furthermore, both Yamada and Di Censo use and disclose similar functionality (i.e., presenting information to a driver of a vehicle in the dashboard area) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Di Censo also provide the benefit of displaying occluded objects in a display area which falls within a FOV of the driver fig 1A-1E. One of ordinary skill in the art would have been .
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Yamada as modified by Di Censo disclose the aerial display device of claim 1, wherein the aerial display area is located at an upper edge portion of the display surface in an installed orientation, the screen display area is located below the aerial display area Yamada fig 1 34b is located above 24, and the aerial imaging element is arranged so as to form the aerial display image in midair above the aerial display area see fig 1 and fig 2 18 [0032] located between windshield and control apparatus 14. Also see Di Censo fig 2C 211.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Yamada as modified by Di Censo disclose the aerial display device of claim 1, further comprising: a reflecting mirror that reflects the light emitted from the aerial display area toward the aerial imaging element (Yamada fig 1 fig 2 34a reflects onto 34b).

Consider claim 6. Yamada as modified by Di Censo disclose the aerial display device of claim 2, wherein the aerial display area is defined horizontally at an upper edge portion of the display surface, and the aerial imaging element images the aerial display image in a horizontally elongated manner by imaging the light emitted from the aerial display area Di Censo fig 2C.  Yamada fig 1 fig 2 22 34a and 34 to 18.
Motivation to combine is similar to motivation of claim 1. 

2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 20140362448 in view of Di Censo et al US 20150245017 and further in view of Sugiyama US20110074657.

Consider claim 5. Yamada as modified by Di Censo disclose the aerial display device of claim 1, further comprising: 
member that covers the aerial imaging element to conceal the aerial imaging element from the driver seat side and that transmits the light emitted from the aerial imaging element Yamada [0031] majority of the components of the display device can be concealed from view and can be located inside a dashboard 20.
Yamada as modified by Di Censo do not explicitly disclose a dark color transmissive member that covers.
Sugiyama however discloses a dark color transmissive member that covers see fig 1 element 6.
Yamada as modified by Di Censo contains a "base" device/method of a display for an interior of a vehicle.  Sugiyama contains a "comparable" device/method of a display for an interior of a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Sugiyama could have been applied in the same way to the "base" device/method of Yamada as modified by Di Censo and the results would have been predictable and resulted in a display panel including a display surface that emits images as light.  Furthermore, both Yamada as modified by Di Censo and Sugiyama use and disclose similar functionality (i.e., presenting information to a driver of a vehicle in the dashboard area) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Sugiyama also provide the benefit of freely displaying virtual objects inside 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 20140362448 in view of Di Censo et al US 20150245017 and further in view of Goldman-shenhar US 20160116977 hereinafter “Goldman”.

Consider claim 7. Yamada as modified by Di Censo disclose the aerial display device of claim 1, but do not disclose wherein the aerial display area is defined to include a region of the display surface which is hidden by a steering wheel of the vehicle when viewed from the driver.

Goldman however discloses wherein the aerial display area is defined to include a region of the display surface which is hidden by a steering wheel of the vehicle when viewed from the driver.( see Fig. 1; [0042] Two-dimensional output includes an electronic output on a screen or a projection onto a surface. Three-dimensional outputs include holographic projections. [0045-0046] the display 60 is positioned in a dashboard 80 of the vehicle 10 behind the steering wheel 82. Also Part of display 60 is projected upwards above the steering wheel whereas other portions are hidden by steer wheel. 

Yamada as modified by Di Censo contains a "base" device/method of a display for an interior of a vehicle.  Goldman contains a "comparable" device/method of a display for an interior of a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Goldman could have been applied in the same way to the "base" device/method of Yamada as modified by Di wherein the aerial display area is defined to include a region of the display surface which is hidden by a steering wheel of the vehicle when viewed from the driver.  Furthermore, both Yamada as modified by Di Censo and Goldman use and disclose similar functionality (i.e., presenting information to a driver of a vehicle in the dashboard area) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Goldman also provide the benefit presenting information to the driver while minimizing distraction [0002] One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

4.	Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 20140362448 in view of Di Censo et al US 20150245017 and further in view of Sugiyama US20110074657.

Consider claim 8. Yamada discloses a fig 1 display device 10 an aerial display device for mounting in a vehicle [0031-0032] display device mounted inside vehicle see fig 1, comprising:
 a display panel including a display surface that emits images as light [0033] the projectors 22 and 24 can be LCD or LED based display or an OLED based display. Also see fig 2 where display 24 is behind gauges 32 in instrument panel [0039], the display surface being divided into a screen display area and an aerial display area located next to each other fig 1 and fig 2 34a is the aerial display area and 24 is displaying the screen display area; and 
a reflector fig 1 fig 2 reflection unit 30 34b. arranged to receive the light emitted from the aerial display area fig 1 and fig 2 34a is the aerial display area and 24 is displaying the screen display area, the reflector including a plurality of reflective mirror elements that form the light received from the aerial display area as an aerial display image in midair next to the aerial display area fig 1 fig 2 reflection unit 30 34b.


Yamada does not explicitly disclose a display panel including a display surface that emits images as light
Di Censo however disclose a display panel including a display surface that emits images as light see [0029] fig 2C where 212 213 are displayed on screen display area and 117 and 211 is displayed in aerial display area.
Yamada contains a "base" device/method of a display for an interior of a vehicle.  Di Censo contains a "comparable" device/method of a display for an interior of a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Di Censo could have been applied in the same way to the "base" device/method of Yamada and the results would have been predictable and resulted in a display panel including a display surface that emits images as light.  Furthermore, both Yamada and Di Censo use and disclose similar functionality (i.e., presenting information to a driver of a vehicle in the dashboard area) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yamada as modified by Di Censo do not explicitly disclose a reflector array and the reflector array including a plurality of reflective mirror elements that form the light received from the aerial display area as an aerial display image in midair next to the aerial display area.
Sugiyama however discloses a reflector array and the reflector array including a plurality of reflective mirror elements that form the light received from the aerial display area as an aerial display image in midair next to the aerial display area see fig 1 element 6 floating image 5 and fig 5a-5b [0033] dihedral corner reflector array [0050-0052] mirror surfaces.
Yamada as modified by Di Censo contains a "base" device/method of a display for an interior of a vehicle.  Sugiyama contains a "comparable" device/method of a display for an interior of a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Sugiyama could have been applied in the same way to the "base" device/method of Yamada as modified by Di Censo and the results would have been predictable and resulted in a reflector array and the reflector array including a plurality of reflective mirror elements that form the light received from the aerial display area as an aerial display image in midair next to the aerial display area. Furthermore, both Yamada as modified by Di Censo and Sugiyama use and disclose similar functionality (i.e., presenting information to a driver of a vehicle in the dashboard area) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 9. Yamada as modified by Di Censo and Sugiyama discloses a vehicular aerial display system for a vehicle, comprising: 
a vehicular dashboard Yamada [0031] dashboard 20 fig 1; 
the aerial display device of claim 8 mounted in the vehicular dashboard and oriented such that the display panel faces a rear direction of the vehicle Yamada [0031] display an area for operator of the vehicle e.g. driver or passenger and is located  inside dashboard [0032] can be viewed behind the steering wheel; and 
a steering wheel attached to the vehicular dashboard Yamada fig 1, the steering wheel including a rim portion Yamada fig 1, wherein when the aerial display device is viewed from the rear direction of the vehicle Yamada [0031] display an area for operator of the vehicle e.g. driver or passenger and is located  inside dashboard:
the rim portion of the steering wheel is disposed in front of the aerial display area of the display panel Yamada fig 1 and fig 2. Also see Di Censo fig 2C, the aerial display area is disposed above the rim portion of the steering wheel, and the screen display area is disposed below the rim portion of the steering wheel Yamada fig 1 and fig 2. Also see Di Censo fig 2C.
Motivation to combine is similar to motivation of claim 8.




IV.CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9452678 Boss et al disclose an Adaptive automatically reconfigurable vehicle instrument display

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 2/2/2022Primary Examiner, Art Unit 2692